Order entered March 8, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01203-CV

                              EBF PARTNERS, LLC, Appellant

                                               V.

                              REACH ENERGY, LLC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01188-A

                                           ORDER
        Before the Court is appellant’s March 6, 2018 agreed motion for extension of time to file

reply brief. We GRANT the motion and ORDER the brief be filed no later than March 26,

2018.


                                                      /s/   DAVID EVANS
                                                            JUSTICE